Title: To James Madison from Josef Yznardy, 4 April 1803
From: Yznardy, Josef
To: Madison, James


					
						Sir,
						Cadiz 4th. April 1803.
					
					I had the honour of writing you the 12th. October ultimo, since when I have been at the Court of Madrid, 

from which Capital I am just returned.
					During my absence, advices has been given to you concerning the Quaranteen laid on American 

Vessels in this Port, and as  Charles Pinckney Esqr. was not at Madrid during my stay there, I obtained not only 

to shorten the Quaranteen laid on Vessels in the Ports of my District, but also got orders from the Prime Minister 

to give Prattic to such American Vessels as were lying in Port without Certificates from the Spanish Consuls.
					I am actualy soliciting very strongly to gett the Quaranteen to be entirely taken off, and should I 

succeed I will do myself the honour of informing you thereof.
					Since some days ago there has been here strong reports of an approaching rupture between 

England & France adding that, our Country would also join the former but things seems to be more pacific, which 

gives a general pleasure to this Country.
					Paper money which was loosing 41% now loses only 28 ⅌ Cent.  Mr. Henry Stonor former Vice 

Consul at the Port of St. Lucar been deceased, & being inform’d a Mr. Thomas Croker was the person to be 

prefer’d in Employment I have named him & I hope he will fulfill his Duty in the honourable manner I expect.
					I shall do myself the honour of addressing you, if I may conceive any thing worth your attention, 

meantime I remain with the most profound Respect, Sir, Your most obt. hble Servt.
					
						Josef 

Yznardy
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
